DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the prior art fails to disclose the limitations of the claim “a steering module configured for automatically steering a refueling device to an engagement enabling position, the refueling device including a body having a longitudinal axis and configured for being-enabling towing of the refueling device towed by a tanker aircraft via a fuel hose at least during the in-flight refueling operation, the refueling device further including a boom member having a boom axis, wherein the refueling device is capable of engaging and refueling said receiver aircraft via the boom member, wherein the boom member is selectively pivotable with respect to the body between a first angular displacement and a second angular displacement different in magnitude from the first angular displacement; the steering module configured for:
(i)    repeatedly determining a spatial disposition of the refueling device with respect to the receiver aircraft when the device arrives to said engagement enabling position at which said boom member is in a predetermined spaced and spatial relationship with respect to the fuel receptacle of said receiver aircraft;

(iii)    sending said steering commands to said spatial control system; wherein prior to or at said engagement enabling position the boom member is pivoted with respect to the body between said first angular displacement and said second angular displacement;
whereby at said engagement enabling position, the boom member is at said second angular displacement, and the boom member of said refueling device is capable of engaging with said fuel receptacle to enable refueling of said receiver aircraft.”
The closest references are Jones and Saggio. All three references are aimed at aerial refueling using a drogue or body on the end of an extended fuel hose to service an aircraft in flight. However these references, alone or in combination do not disclose whereby the body of the refueling device has a longitudinal axis and the boom member is selectively pivotable with respect to the body between a first angular displacement and a second angular displacement different in magnitude from the first angular displacement. The refueling body is towed behind the refueling aircraft by a refueling hose. Further, modifying prior art references to achieve the claimed limitations would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642